                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812


                                                   December 17, 2019


 LETTER TO PARTIES

         RE:     John B. v. Commissioner, Social Security Administration
                 Civil No. SAG-19-1955

 Dear Plaintiff and Counsel:

        On July 1, 2019, Plaintiff filed a complaint, pro se, complaining of a decision by the
 Commissioner of the Social Security Administration (“SSA”). ECF 1. The Commissioner filed a
 Motion to Dismiss for lack of subject matter jurisdiction, citing Plaintiff’s failure to exhaust his
 administrative remedies; alternatively, the Commissioner seeks dismissal for improper venue.
 ECF 20. Plaintiff filed a one-sentence response, asking that “the defendant[’]s request for dismissal
 be denied.” ECF 22. I have carefully reviewed the parties’ filings, and no hearing is necessary.
 Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, the Commissioner’s Motion to
 Dismiss must be granted.

         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack of subject
 matter jurisdiction challenges a court’s authority to hear the matter brought by a complainant. See
 Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005). Generally, when a court considers
 a motion to dismiss for lack of subject matter jurisdiction, it “may regard the pleadings as mere
 evidence on the issue and may consider evidence outside the pleadings without converting the
 proceeding into one for summary judgment.” Velasco v. Gov’t of Indonesia, 370 F.3d 392, 398
 (4th Cir. 2004); see also Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982) (“A trial court may
 consider evidence by affidavit, depositions, or live testimony.”). In considering this motion, I have
 considered the declaration of Angela Musick, the Operations Supervisor in the Bowling Green,
 Kentucky Field Office of the SSA, which the Commissioner filed along with supporting
 documentation. ECF 20-2.

         A plaintiff carries the burden of establishing subject matter jurisdiction. Lovern v.
 Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (citing Thomas v. Gaskill, 315 U.S. 442, 446 (1942);
 Goldsmith v. Mayor of Balt., 845 F.2d 61, 63-64 (4th Cir. 1988)). However, a pro se plaintiff’s
 complaint should not be dismissed “unless it appears beyond doubt that the plaintiff can prove no
 set of facts in support of his claim which would entitle him to relief.” Gordon v. Leeke, 574 F.2d
 1147, 1151 (4th Cir. 1987) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)) (quotation and
 citation omitted). Pro se filings “however unskillfully pleaded, must be liberally construed.”
 Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994) (citing Vinnedge v. Gibbs, 550 F.2d 926,
 928 (4th Cir. 1977)). Nevertheless, where a plaintiff has failed to exhaust administrative remedies
 before bringing a claim, the action should be dismissed under Rule 12(b)(1). See Khoury v.
 Meserve, 268 F. Supp. 2d 600, 607-08 (D. Md. 2003), aff’d 85 F. App’x 960 (4th Cir. 2004).
John B. v. Commissioner, Social Security Administration
Civil No. SAG-19-1955
December 17, 2019
Page 2

        Plaintiff received notice from the SSA dated November 29, 2018 that, as of January 2019,
his Supplemental Security Income payment would be $771.00. Notice, ECF 1-1; see also Nov.
25, 2018 Notice, ECF 20-2, at 86 (same). He claims that this amount is not “adequate money for
living expenses,” and he asks the Court to “grant [him] a living expense check starting on date of
release from Department of Corrections on 4-15-2014.” Am. Compl. 1, ECF 7. Through Ms.
Musick’s declaration, SSA has established that Plaintiff has not filed a request for reconsideration
of the Notice or otherwise asked the SSA to address the amount of benefits he receives. Musick
Decl. ¶ 15.

        The Federal Government and its agencies, including SSA, are immune from suit, absent a
statute expressly permitting a court to exercise jurisdiction. Fed. Deposit Ins. Corp. v. Meyer, 510
U.S. 471, 475 (1994). Under the Social Security Act, 42 U.S.C. § 301 et. seq., United States
District Courts have the authority to review decisions of the Commissioner of Social Security
pursuant to 42 U.S.C. § 405(g). The Act precludes judicial review absent a “final decision,” see
Califano v. Sanders, 430 U.S. 99, 108 (1977), and clarifies that the remedy provided by 42 U.S.C.
§ 405(g) is exclusive: “No findings of fact or decision of the Commissioner of Social Security
shall be reviewed by any person, tribunal, or governmental agency except as herein provided.” 42
U.S.C. § 405(h). Social Security Administration regulations define a “final decision” of the
Commissioner as an “initial determination” that has been pursued through all steps of the
administrative review process. See 20 C.F.R. § 416.1400(a). Indeed, the Supreme Court has long
required parties to exhaust administrative remedies before seeking relief from the courts. See
McCarthy v. Madigan, 503 U.S. 140, 144–45 (1992). The Social Security administrative review
process entails four steps: (1) an initial determination; (2) reconsideration; (3) an Administrative
Law Judge hearing and decision; and (4) Appeals Council review or denial thereof. 20 C.F.R.
§ 416.1400(a)(1)-(4). Once a claimant has completed that process, a “final decision” has been
issued, and the claimant may seek judicial review. 20 C.F.R. § 416.1400(a)(5). Appeal of a final
decision ordinarily must be “commenced within sixty days after the mailing” to the claimant of
notice of the decision. 42 U.S.C. § 405(g).

        As noted, the record does not reflect that Plaintiff asked for reconsideration of the
November 29, 2018 Notice, or pursued any other type of administrative appeal. Musick Decl. ¶ 15
& Exs.. Further, there were no decisions, of any sort, mailed within sixty days of the filing of
Plaintiff’s Complaint. See id. Accordingly, this Court cannot exercise jurisdiction over Plaintiff’s
appeal. 42 U.S.C. § 405(g), (h); Califano, 430 U.S. at 108.

        Even if this Court could exercise jurisdiction over Plaintiff’s appeal, it would not be the
proper venue. Venue properly lies in the district where the plaintiff resides. See 42 U.S.C. § 405(g)
(stating that an individual challenging a “final decision of the Commissioner of Social Security
made after a hearing to which he was a party” may bring a civil action “in the district court of the
United States for the judicial district in which the plaintiff resides, or has his principal place of
business” (emphasis added)). Plaintiff is a resident of Kentucky. See Compl. 2 (listing Glasgow,
Kentucky address); Am. Compl. 2 (same); Notice (addressed to Plaintiff in Glasgow, Kentucky).
Therefore, if the federal courts had jurisdiction, this case nonetheless could not proceed in this
Court, which is in Maryland. See 42 U.S.C. § 405(g); see also 28 U.S.C. § 1406(a) (“The district
John B. v. Commissioner, Social Security Administration
Civil No. SAG-19-1955
December 17, 2019
Page 3

court of a district in which is filed a case laying venue in the wrong division or district shall dismiss,
or if it be in the interest of justice, transfer such case to any district or division in which it could
have been brought.”).
    For the reasons set forth herein, the Commissioner’s Motion to Dismiss, ECF 20, is
GRANTED. The clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion. An
implementing order follows.

                                                    Sincerely yours,

                                                                 /s/

                                                    Stephanie A. Gallagher
                                                    United States District Judge
